Citation Nr: 1642656	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  13-10 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals, right femoral fracture, status post open reduction and internal fixation with intramedullary rod insertion.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the 10 percent rating in effect for the service-connected right femur disorder was confirmed and continued.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDING OF FACT

Residuals of the Veteran's right femur fracture include flexion to 80 degrees and extension greater than 5 degrees, without evidence of pain or loss of motion with repetition.  Hip strength testing (flexion, abduction, and extension) was 5/5, and there was no ankylosis of the hip joint, flail joint of the hip, or malunion or nonunion of the femur.   


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 percent for residuals, right femoral fracture, status post open reduction and internal fixation with intramedullary rod insertion, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5250-5255; 5275 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by an August 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs) and all pertinent private and VA treatment records.  The Veteran filed a claim for an increased rating for his right femur disorder in July 2010.  Since then, he has been examined on two occasions - August 2010 and February 2013.  Review of the 2010 and 2013 examination reports reflects that the VA examiners reviewed the claims folder, to include all relevant evidence pertaining to the claim, performed a complete medical examination, considered the Veteran's history, and provided detailed findings, to include the results of range of motion (ROM) testing of the right hip.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the VA examiners provided adequate medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of the case is required.  

Increased Ratings - In General

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Background

The Veteran sustained a right femur fracture in service for which he underwent an open reduction and alignment with internal intramedullary rod.  In July 2000, he underwent removal of the hip hardware.  As a result of his injury and its residuals, he was granted service connection for a right femoral fracture in a November 2001 rating decision, at which time a 10 percent rating was assigned, effective from January 10, 2001.  He was also assigned a temporary total rating (TTR) from July 27, 2001, through August 31, 2001, representing convalescence following the above mentioned hip hardware removal).  The TTR was followed by reinstatement of the 10 percent rating, effective from September 1, 2001.  

When examined by VA in September 2007, the Veteran reported right hip pain.  Examination showed no leg shortening, but there was tenderness to palpation of the entire right anterolateral thigh.  X-rays showed slight degenerative changes in the hip.  

In an October 2007 rating decision, the 10 percent rating in effect for the right hip/femur disorder was confirmed and continued.  

The current appeal ensued following the Veteran's submission of a claim for an increased rating which was received in July 2010.  

Upon VA examination in August 2010, the Veteran reported pain and stiffness in the right hip.  There was no weakness and no giving way.  There were no episodes of dislocation or subluxation.  He used Motrin for his complaints.  Physical examination showed that he walked with a slight antalgic gait.  His right femur alignment was normal, and there was no evidence of nonunion or malunion.  There was no deformity, spasm, weakness, edema, effusion, heat, redness, instability, abnormal movement, or guarding in the right hip or femur.  There was tenderness to palpation over the greater trochanter consistent with a trochanteric bursitis.  The Veteran had no functional limitations on standing or walking.  There was no evidence of abnormal weight-bearing in the lower extremities.  

Upon ROM testing, active flexion was 0-70 degrees with pain from 60-70 degrees.  Active extension was 0-20 degrees with pain from 10-20 degrees.  Active adduction was 0-20 degrees with pain at 20 degrees.  Active abduction was 0-30 degrees with pain at 30 degrees.  Active external rotation was from 0-30 degrees with pain at 30 degrees.  Active internal rotation was 0-30 degrees with pain at 30 degrees.  On repetitive ROM testing, there were no limitations of the right hip due to painful motion, fatigue, weakness, or incoordination.  ROM values were unchanged from baseline testing.  X-rays of the right femur (from 2007) showed an old healed femoral shaft fracture, status post intramedullary nail removal.  There was normal alignment and no evidence of malunion or nonunion.  Mild degenerative joint disease (DJD) was noted.  

The 10 percent rating in effect for the right femur/hip disorder was confirmed in a December 2010 rating decision.  The Veteran submitted a timely notice of disagreement.  

VA records show that the Veteran continued to be seen for right hip complaints in late 2010 and 2011.  He underwent additional VA examination in February 2013.  He still experienced some pain associated with his right hip/femur, to include pain down the lateral pelvic area and thigh (about 3 times per month).  He also had occasional right groin pain.  ROM testing showed flexion of the right hip to 80 degrees with extension greater than 5 degrees, without evidence of pain or loss of motion with repetition.  The Veteran was able to cross his legs and toe out greater than 15 degrees.  Abduction was not lost beyond 10 degrees and he denied having flare-ups that impacted the function of his right hip and/or thigh.  Hip tenderness to palpation was noted, however.  The Veteran did not use any assistive devices to ambulate.  Muscle strength was 5/5 for hip flexion, hip abduction, and hip extension.  There was no hip ankylosis, no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  Peripheral nerve examination was negative, and the examiner opined that the Veteran's right hip condition had no impact on his ability to work.  

Specific DCs as to the Veteran's Claim

The Veteran's disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5255.  Under that code, a rating of 10 percent is warranted when there is malunion of the femur with slight knee or hip disability; a 20 percent rating is warranted when there is malunion of the femur with moderate knee or hip disability; and a 30 percent is warranted when there is malunion of the femur with marked knee or hip disability.  

The words "slight', "moderate" and "marked" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2015).  

DC 5255 also provides a rating of 60 percent is warranted when there is fracture of the surgical neck of the femur with false joint, or when there is impairment of the femur with nonunion, without loose motion and weight bearing is preserved with aid of a brace.  A rating of 80 percent is warranted when there is fracture of the shaft or anatomical neck of the femur with nonunion and loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, DC 5255.  

Other potentially applicable DCs include 5251-5254.  A 10 percent evaluation is assigned for extension of the thigh which is limited to 5 degrees.  See 38 C.F.R. § 4.71a, DC 5251.  A 10 percent evaluation requires flexion of the thigh limited to 45 degrees; a 20 percent evaluation requires flexion limited to 30 degrees, while a 30 percent evaluation requires flexion limited to 20 degrees; and a 40 percent evaluation requires flexion limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5252.  Arthritis is also rated based upon limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

Pursuant to DC 5253, impairment of the thigh manifested by limitation of adduction, with the inability to cross legs, or rotation and inability to toe-out more than 15 degrees on the affected leg, warrants a 10 percent evaluation.  A 20 percent evaluation is warranted for limitation of abduction of the thigh if motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253.  

DC 5254 provides for an 80 percent evaluation for a flail hip joint.  38 C.F.R. § 4.71a, DC 5254.  

Also, a rating of 10 percent is warranted for shortening of 1-1/4 to 2 inches pursuant to 38 C.F.R. § 4.71a, DC 5275.  A rating of 20 percent is warranted for shortening of 2 to 2-1/2 inches; a rating of 30 percent for 2-1/2 to 3 inches; a rating of 40 percent for 3 to 3-1/2 inches; a rating of 50 percent for 3-1/2 to 4 inches; and a rating of 60 percent for over 4 inches.  Id.  A Note following DC 5275 provides that this DC should not be combined with other ratings for fracture or faulty union in the same extremity.  Id.  

Analysis

After consideration of all the documents of record, there is no evidence that the Veteran's residuals, right femoral fracture, status post open reduction and internal fixation with intramedullary rod insertion, warrant an evaluation in excess of 10 percent under any of the applicable diagnostic code criteria.  

First, when considering DC 5255, the evidence of record does not demonstrate that the Veteran's disability due to residuals of right femur fracture would support a higher evaluation under that DC due to malunion or notion.  In this regard, there is no nonunion or malunion in the shaft of the right femur.  Rather, the radiographic evidence shows that the Veteran has a well-healed old fracture of the right femur.  An evaluation in excess of 10 percent under DC 5255 is not warranted for femur impairment due to malunion or nonunion.  See 38 C.F.R. § 4.71a.  

Moreover, the Veteran's disability due to residuals of right femur fracture has been characterized as no more than mild functional impairment, which is not so severe as support a higher evaluation based on "moderate knee or hip" due to malunion.  See, e.g., clinical findings made at the time of VA examinations in August 2010 and February 2013.)  In 2010, the examiner noted that the Veteran's right femur complaints did not affect his daily activities, except occasional stops when doing yard work to rest, and in 2013, the examiner noted that there was no functional impact as a result of this condition.  The evidence simply does not indicate that the Veteran suffers from moderate knee or hip disability due to right femur fracture.  While the evidence reflects the Veteran's complains of occasional right lateral thigh and groin pain, his limitation of motion of the hip does not result in compensable evaluations under the applicable DCs.  Moreover, ROM testing was performed without pain, and the Veteran did not require an assistance device as a normal mode of locomotion.  

The Veteran avers that pain and weakness in his right hip is disabling, and he should be assigned a higher evaluation than 10 percent for his disability.  The Veteran is competent to state what he experiences through his senses, to include the occurrence and frequency of pain.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  While his complaints of pain are credible and otherwise substantiated by the record, his contention that an increased rating is warranted is not corroborated by the evidence on file.  Rather, a preponderance of the evidence is against the assignment of a schedular evaluation in excess of 10 percent under DC 5255.  

The Board has also considered whether a higher disability evaluation is warranted under DC 5255 on the basis of functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 (2015).  See DeLuca v. Brown, 8 Vet. App. at 205 -07.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40 (2015).  In evaluating the Veteran's claim under DeLuca, the Board notes that the Veteran's complaints and slight limits in ROM are contemplated by the 10 percent rating currently assigned.  Furthermore, as already noted, during the February 2013 VA examination, there was no objective evidence of painful motion, and the Veteran's ROM was not reduced due to weakness or fatigability after repetitive testing.  As such, the preponderance of the evidence does not support the grant of a disability rating higher than 10 percent based upon functional loss due to pain, weakness, and fatigue.  

The Veteran's disability due to residuals of right femur fracture has not been manifested by any leg length discrepancy.  Thus, DC 5275 is not for application.  The Board notes that the Note following DC 5275 prohibits the assignment of separate evaluations based on disability for fracture or faulty union in the same extremity.  See 38 C.F.R. § 4.71a, DC 5275, Note; see also 38 C.F.R. § 4.14 (2015).  That being stated, the Board will consider whether the Veteran's disability supports a higher evaluation under another DC.  

In addition, the Veteran's residuals of right femur fracture have not resulted in a right hip disability so as to warrant a separate compensable evaluation based on limitation of motion.  See 38 C.F.R. § 4.71a, 5250-5254.  Ankylosis is not demonstrated, nor is there any indication of limitation of extension, flexion, abduction or rotation, or flail joints as would warrant a separate compensable evaluation under DCs 5250-5254.  See 38 C.F.R. § 4.71a.  

It is also noted that service connection is already in effect for scars associated with the Veteran's right femur fracture.  As such, any claim associated with that issue is not before the Board.  

In summary, the Board finds that the currently assigned 10 percent rating is appropriate and the preponderance of the evidence is against a finding that an evaluation in excess of 10 percent is warranted.  

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is appropriate.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  Specifically, the manifestations of the Veteran's disability include, primarily, some limitation of motion and occasional reports of hip pain and/or stiffness.  The rating schedule contemplates these symptoms.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5250-5255.  The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.,  see also Thun, supra.  

Moreover, while the Veteran has reported he has missed work on occasion as a result of his right femur disability, the evidence does not show marked interference with employment or frequent hospitalization as a result of his disability that would warrant consideration of referral for an extraschedular rating.  

Because there are no manifestations of the Veteran's disability that are outside the rating criteria, referral for an extra-schedular rating is not warranted.  The weight of the credible evidence establishes that the Veteran's right femur fracture residuals do not more closely approximate the criteria for higher ratings or additional separate ratings.  See 38 C.F.R. § 4.7 (2015).  Moreover, there have been no periods of time, during the appeal period, during which the femur condition has been more than 10 percent disabling, and thus higher "staged ratings" are not warranted.  As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Here, as the Veteran has reported being a retired railroad worker (not due to service-connected disability) during the period of appeal, a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to a rating in excess of 10 percent for residuals, right femoral fracture, status post open reduction and internal fixation with intramedullary rod insertion, is denied.  


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


